Proceeding pursuant to section 298 of the Executive Law to review an order of the New York State Human Rights Appeal Board, dated December 29, 1975, which affirmed an order of the State Division of Human Rights, which dismissed petitioner’s complaint after an investigative finding of no probable cause to believe that the respondents engaged in unlawful discriminatory practices because of age. Order confirmed and petition dismissed on the merits, without costs or disbursements. The record does not evidence anything which suggests that the respondents engaged in discriminatory practices. Therefore, it was not an abuse of discretion for the *950State Division of Human Rights to have dismissed the complaint because of no probable cause. Hopkins, Acting P. J., Martuscello, Cohalan and Damiani, JJ., concur.